Case 1:20-cv-01031-BAB Document 26                Filed 05/04/21 Page 1 of 2 PageID #: 4366




                            IN UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                   EL DORADO DIVISION

STEPHANIE DARROUGH                                                                    PLAINTIFF

vs.                                   Civil No. 1:20-cv-01031

ANDREW SAUL                                                                          DEFENDANT
Commissioner, Social Security Administration


                                  MEMORANDUM OPINION

       On April 28, 2021, Defendant filed an Unopposed Motion To Reverse and Remand. ECF

No. 25.   The motion states Plaintiff has no objections. Id. The parties have consented to the

jurisdiction of a magistrate judge to conduct any and all proceedings in this case, including

conducting the trial, ordering the entry of a final judgment, and conducting all post-judgment

proceedings. ECF No. 6. Pursuant to this authority, the Court issues this memorandum opinion

and orders the entry of a final judgment in this matter.

       Defendant requests a remand so the Commissioner may conduct further administrative

proceedings. ECF No. 25. Defendant further requests that upon remand, further consideration

will be given to the issue of whether Plaintiff was unable to engage in any substantial gainful

activity for a period lasting or expected to last a duration of twelve months. Id.

       This Court finds this motion is well-taken and should be granted. The Commissioner’s

decision is reversed, and this matter is hereby remanded pursuant to sentence four of 42 U.S.C. §

405(g) for further proceedings. Plaintiff may still, however, file a motion for attorney’s fees

pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412.

       A judgment incorporating these findings will be entered pursuant to Federal Rules of Civil

Procedure 52 and 58.



                                                 1
Case 1:20-cv-01031-BAB Document 26       Filed 05/04/21 Page 2 of 2 PageID #: 4367




     ENTERED this 4th day of May 2021.

                                               Barry A. Bryant
                                             /s/
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE




                                         2
